Name: Council Regulation (EEC) No 2809/87 of 17 September 1987 amending Regulation (EEC) No 2194/85 adopting general rules concerning special measures for soya beans
 Type: Regulation
 Subject Matter: economic policy;  marketing;  plant product;  agricultural structures and production
 Date Published: nan

 No L 268/62 Official Journal of the European Communities 19 . 9 . 87 COUNCIL REGULATION (EEC) No 2809/87 of 17 September 1987 amending Regulation (EEC) No 2194/85 adopting general rules concerning special measures (or soya beans reasons to apply the single method as from the 1987/88 marketing year ; whereas, therefore, this provision should be carried forward for one marketing year ; whereas Regu ­ lation (EEC) No 2194/85 should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1921 /87 (2), and in particular Article 2 (6) thereof,* Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2194/85 (3), as last amended by Regulation (EEC) No 2133/87 (4), makes provision for the possibility of transitional measures during the changeover from the system in force during the 1984/85 marketing year to the new system provided for by the said Regulation ; Whereas Article 5 (3) of Regulation (EEC) No 2194/85 lays down that methods of analysis other than the single method as defined in Commission Regulation (EEC) No 1470/68 of 23 September 1968 on the drawing and reduc ­ tion of samples and the determination of the oil content, impurities and moisture in oil seeds (*), as last amended by Regulation (EEC) No 2435/86 (6), are permitted for the 1985/86 and 1986/87 marketing years ; whereas it has been found impossible for technical and economic HAS ADOPTED THIS REGULATION : Article 1 Article 5 (3) of Regulation (EEC) No 2194/85 is hereby amended as follows : 1 . In the first subparagraph, ' 1985/86 and 1986/87 marketing years' shall be replaced by ' 1985/86, 1986/87 and 1987/88 marketing years'. 2 . In the third subparagraph, ' 1987/88 ' shall be replaced by ' 1988/89'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1987. For the Council The President K. E. TYGESEN (') OJ No L 151 , 10 . 6 . 1985, p. 15 . (2) OJ No L 183, 3 . 7. 1987, p. 19 . (3) OJ No L 204, 2 . 8 . 1985 , p. 1 . (4) OJ No L 200, 13 . 7 . 1987, p . 2. 0 OJ No L 239 , 28 . 9 . 1968 , p . 2 . (6) OJ No L 210 , 1 . 8 . 1986, p . 55 .